Exhibit 99.1 Press Release F O R I M M E D I A T E RE L E A S E GYRODYNE DECLARES $ 9 . 25 PER SHARE SPECIAL DIVIDEND ST. James, New York, May 26, 2016 – Gyrodyne, LLC (NASDAQ:GYRO), an owner and manager of a diversified portfolio of real estate properties (“Gyrodyne”), announced today that its Board of Directors has declared a special cash dividend in the amount of $13,714,790 or $9.25 per share. The dividend consists of net proceeds from the recently consummated sale of Gyrodyne’s Fairfax Medical Center in Fairfax, Virginia and the sale of two buildings in the Port Jefferson Professional Park. The dividend is payable on June 15, 2016 to shareholders of record as of June 6, 2016. At $9.25 per share, the dividend represents approximately 33% of Gyrodyne's closing stock price on May 25, 2016. Pursuant to NASDAQ rules, when a dividend is declared in a per share amount that exceeds 25% of a company's stock price, the date on which that company's shares will begin to trade without the dividend, or ex-dividend, is the first business day following the payable date. The Company understands from NASDAQ that, because the dividend is expected to exceed 25% of the Company's share price, NASDAQ will apply this rule, and the Company expects, in accordance with this rule, that the ex-dividend date as set by NASDAQ will be June 16, 2016, the first business day following the payable date for the dividend. Shareholders of record on the record date who sell their shares prior to the ex
